DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 21st, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification and claim Objection alongside each and every 112b Rejections set forth in the Non-Final Office Action mailed December 21st, 2021 and are hereby withdrawn in light of their correction. However, additional 112a Rejections are necessitated in light of applicant’s amendments
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably, the limitation “wherein the first securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the first end region” and “wherein the second securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the second end region” are recited. Notably, there is no support for the particular range that applicant is attempting to claim. Notably, applicant only discloses in the original disclosure “The single belt 504 may be of a length of between eight and thirty-six inches” (paragraph 0065) also directed to explicitly “a second embodiment”. Notably, ‘a single belt’ will not avail a first and second securing member. Applicant appears to be combining embodiments without disclosure that states such measurements are interchangeable throughout the various embodiments, only that the dimensions are not required to be those described (paragraph 0042). It is considered that applicant does not have possession of the claimed invention of claims 1 (and dependents thereof) in light of the lack of disclosure availing dimensions of the ties lacking disclosure of ‘between about 8-36 inches’. The limitations is considered as new matter and is construed as cancelled for the purposes of examination and the dimension is some arbitrary dimension for the purposes of compact prosecution.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a fixed length of between about 8 inches and 36 inches” is recited. There is confusion as to what “between about 8 inches and 36 inches” comprises. While the particular range is construed as canceled (in light of 112a matters prior), the limitation “between about X and Y” introduces a degree of indefiniteness. While a claim can definitely state “about” and can state “between” the limitation “between about” is an approximation term (MPEP 2173.05(b) is relevant) that does not apprise a person of ordinary skill in the art of the scope of applicant’s invention. Where it is unclear whether “about” means about (within the range) of X between Y, or ‘about’ means about ‘X’ or ‘Y’ and whether such variation is positive or negative. Notably, applicant’s specification does not state a particular scale to what ‘about’ covers (for instance ‘about should be understood to mean within 5%; that would thereby define the outermost ranges). For the purposes of examination, while the particular range of claim 1 is cancelled in light of a lack of support for the claimed range, the limitation is construed as “a fixed length of between [[about]] X inches and Y inches”
Regarding claims 6, 7, 15, and 16, the limitation “the pillow body is at least partially defined by a construction line” is recited. There is confusion to what “partially defined” encompasses in the body of the claim and the invention overall and the scope that is covered by applicant’s claim. For the purposes of examination, the limitation “partially defined by” is construed as “comprising” to the best of examiner’s understanding.
Regarding claim 12 the limitation “a width of between about 1 inch and 5 inches” is recited. For similar rationale as claim 1 immediately prior, though the range not construed as cancelled, the limitation is construed to read as “a width of between [[about]] 1 inch and 5 inches”.
Claims 2-4, 8-11, 13-14, and 17-20 are additionally rejected under U.S.C. 112(b) or pre-AIA  U.S.C. 112 second paragraph as being dependent upon a rejected antecedent claim (claims 1, 7, 12, 15, and 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. Pub. No. 20070209115) in view of Kummerfeld et al. (U.S. Pub. No. 20130145556); hereafter "Kummerfeld", itself and Lakov (U.S. Pat. No. 7716765) with Lakov used as a teaching reference.
Regarding claim 1, Carroll disclose (FIGS. 2) a compact nursing pillow (as illustrated in FIG. 2; paragraph 0011), comprising: a pillow body (as illustrated in FIG. 2) comprising two end regions (about 110 and 115; FIG. 2), and an outer region (about 105; FIG. 2) and an inner region (125; FIG. 2) that extend between the two end regions (as illustrated in FIG. 2), wherein a first end region (Modified FIG. 2) of the two end regions has a first width (as eminently demonstrated in FIG. 2; clarified in paragraph 0010) and a second end region (Modified FIG. 2) of the two end regions has a second width (As eminently demonstrated in FIG. 2; clarified in paragraph 0010), the first width greater than the second width  (As eminently demonstrated in FIG. 2; clarified in paragraph 0010), the inner region and outer region are each curved to define a comma shape (paragraph 0010: comma) having a head at the first end region and a tail at the second end region (As eminently demonstrated in FIG. 2; clarified in paragraph 0010), the inner region is curved with a first curvature and first apex of curvature and the outer region is curved with a second curvature and a second apex of curvature (As eminently demonstrated in FIG. 2; clarified in paragraph 0010), with the second curvature greater than the first curvature (as illustrated in FIG. 2) and the first apex of curvature positioned nearer the second end region than the second apex of curvature (as illustrated in FIG. 2), and wherein a thickness of the pillow body increases from the second end region to the first end region (As eminently demonstrated in FIG. 2; clarified in paragraph 0010).

    PNG
    media_image1.png
    292
    758
    media_image1.png
    Greyscale

Modified FIG. 2a
However, Carroll does not disclose a first securing member attached to the first end region at a first location; and a second securing member attached to the second end region at a second location.
Regardless, Kummerfeld teaches (FIGS. 1, 6, and 15/16) an infant nursing pillow (as illustrated in FIG. 1) with a first securing member (180/182/184; FIG. 6) attached to the first end region (about 122/124; FIG. 6) at a first location (122/124); and a second securing member (182/180/184; FIG. 6) attached to the second end region (about 124/122; FIG. 6) at a second location (124/122) and is offset from the tip of the end region (as illustrated in FIGS. 6 and 15/16). Where Kummerfeld acknowledges in [0085] that such securing members “Although described in terms of a buckle 184, it will be appreciated that other attachment mechanisms may be used, including snaps, ties), and that strap elements “may be configured to have various shapes and sizes according to a particular need”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the first and second securing members and the pockets thereof of Kummerfeld (180/182; FIG. 6/200; FIGS. 15/16) into the first and second end regions of Carroll (as illustrated in FIG. 2/Modified FIG. 2a). Where the results would have been predictable as both Carroll and Kummerfeld are concerned with support pillows that can support infants, where Carroll contemplates an embodiment with elastic straps at the ends thereof (paragraph 0018). Where further advantageously, the incorporation of the straps and pockets of Kummerfeld would avail Carroll to be secured around the body of the user as Kummerfeld acknowledges (paragraph 0085: “to pass around the back of the user when in the sitting position”).
However, Carroll in view of Kummerfeld does not explicitly disclose wherein the first securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the first end region, and wherein the second securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the second end region.
Regardless, Carroll discloses the claimed invention except for wherein the first securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the first end region, and wherein the second securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the second end region.  It would have been obvious matter of design choice to have made wherein the first securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the first end region, and wherein the second securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the second end region, since such a modification would have involved a mere change in the size or proportion of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”. Where advantageously, a longer tie length would avail suiting a larger person eminently.
Regarding claim 2, Carroll in view of Kummerfeld, itself and Lakov discloses the compact nursing pillow of claim 1.
However, Carroll does not disclose wherein the second end region has a thickness in a range of one to three inches and a width in a range of one to three inches.
Regardless, Carroll discloses the claimed invention except for the second end region having a thickness in a range of one to three inches and a width in a range of one to three inches.  It would have been obvious matter of design choice to have made the second end region having a thickness in a range of one to three inches and a width in a range of one to three inches, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 3, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 1. 
However, Carroll does not disclose wherein the first end region has a thickness in a range of three to seven inches.
Regardless, Carroll discloses the claimed invention except for the first end region having a thickness in a range of three to seven inches.  It would have been obvious matter of design choice to have made the first end region having a thickness in a range of three to seven inches, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 4, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 1, wherein the inner region is configured to fit around an arm of a user. Where Carroll clarifies in paragraph 0017 “the present invention can also be used to provide support to the arms while driving or performing tasks with computers” and “The pillow can be placed between the arms for comfort”. 
Regarding claim 5, Carroll in view of Kummerfeld, Lakov, and itself discloses (Kummerfeld: FIGS. 6, 15 and 16) the compact nursing pillow of claim 1, wherein the first securing member and the second securing member each comprises a tie (paragraph 0085; conferring to FIGS. 6, 15, and 16), the first securing member and the second securing member securable together to maintain a shape and position of the pillow body relative to a user. Where Kummerfeld clarifies in paragraph 0085 that “Although described in terms of a buckle 184, it will be appreciated that other attachment mechanisms may be used, including… ties”
Regarding claim 6, Carroll in view of Kummerfeld, Lakov, and itself discloses (Carroll: FIG. 2) the compact nursing pillow of claim 5, wherein: the pillow body is at least partially defined by a construction line that is tangent to an edge of the first end region and an edge of the second end region when the pillow body is in an uncompressed state (where notably, a construction line is understood to be an imaginary point of reference, one that can be perceived as a matter of common human observation to span between a tangent edge of the first end region and a tangent edge of the second end region; as illustrated in Modified FIG. 2b). 

    PNG
    media_image2.png
    321
    688
    media_image2.png
    Greyscale

Modified FIG. 2b
However, Carroll does not disclose wherein the first apex of curvature is offset from the construction line at a first distance in a range of 3 inches to 8 inches.
Regardless, Carroll discloses the claimed invention except for the first apex of curvature being offset from the construction line at a first distance in a range of 3 inches to 8 inches.  It would have been obvious matter of design choice to have made the first apex of curvature offset from the construction line at a first distance in a range of 3 inches to 8 inches, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 7, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 5, wherein: the pillow body is at least partially defined by a construction line that is tangent to an edge of the first end region and an edge of the second end region when the pillow body is in an uncompressed state (where notably, a construction line is understood to be an imaginary point of reference, one that can be perceived as a matter of common human observation to span between a tangent edge of the first end region and a tangent edge of the second end region; as illustrated in Modified FIG. 2b) 
However, Carroll does not disclose wherein the second apex of curvature is offset from the construction line at a second distance in a range of 6 inches to 10 inches.
Regardless, Carroll discloses the claimed invention except for the second apex of curvature being offset from the construction line at a second distance in a range of 6 inches to 10 inches.  It would have been obvious matter of design choice to have made the second apex of curvature offset from the construction line at a second distance in a range of 6 inches to 10 inches, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 8, Carroll in view of Kummerfeld, Lakov, and itself in view of itself and Lakov discloses the compact nursing pillow of claim 7, wherein the first location is offset from the intersection of the construction line and the first end region and the second location is offset from the intersection of the construction line and the second end region (as illustrated in Kummerfeld: FIGS. 15 and 16; with deference to Carroll’s asymmetrical body: FIGS. 1).
Regarding claim 9, Carroll in view of Kummerfeld, Lakov, and itself discloses (Kummerfeld: FIGS. 15 and 16) the compact nursing pillow of claim 1, wherein the pillow body comprises a storage pocket (Kummerfeld: 200; FIGS. 15 and 16 as set forth in claim 1 above).
Regarding claim 10, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 1, wherein the pillow body comprises a cover and a removable cushion that fits within the cover. Carroll clarifies in paragraph 0009 “slip cover and a pillow formed in the shape described above, stuffed with a filler material. An overlap opening on the slip cover allows for simple insertion or removal of the pillow for convenient washing of the slip cover”.
Regarding claim 11, Carroll in view of Kummerfeld, Lakov, and itself discloses (Carroll: FIG. 2; Kummerfeld: FIGS. 6, 15, and 16) the compact nursing pillow of claim 1, wherein the pillow body has a first configuration with the first end region and the second end region not in contact with each other when the first securing member and the second securing member are free (as illustrated in FIG. 2 of Carroll, with deference to the securing members as set forth in claim 1 above) and a second configuration with the first end region and the second end region in contact with each other when the first securing member and the second securing member are coupled together. Where in Kummerfeld it is disclosed as clarified in paragraph 0085: “The ends of strap 186 may be pulled or tugged in order to tighten or adjust belt 126”; where belt is synonymous with the attachments 180/182; paragraph 0085. Such tightening would be capable of bringing both ends into contacting relationship with each other.
Regarding claim 12, Carroll discloses (FIGS. 1 and 2; Modified FIG. 2a) a compact nursing pillow (as illustrated in FIG. 2; paragraph 0011), comprising: a body (as illustrated in FIG. 2) having a curved shape (as illustrated in FIG. 2), the body comprising: two surface panels (as illustrated in FIGS. 1 and 2), each having a comma shape (as illustrated in FIG. 2) with a first end region (Modified FIG. 2a) tapering to a second end region (Modified FIG. 2a) with a curved inner edge (125; as illustrated in FIG. 2) and a curved outer edge (about 120; as illustrated in FIG. 2) connecting the first end region to the second end region (as illustrated in FIG. 2), the curved inner edge and the curved outer edge curved in a first direction (as illustrated in FIG. 2) with the curved outer edge having a radius of curvature greater than a radius of curvature of the curved inner edge (as illustrated in FIG. 2), each surface panel defining a surface of the curved shape (as illustrated in FIGS. 1 and 2), the curved shape configured to fit partially around a user (paragraph 0015: “around an individual’s side”), the first width greater than the second width (as illustrated in FIG. 3 and paragraph 0008: smaller rounded end); 
However, Carroll does not disclose also being configured to curve into a compact configuration when the first end region and the second end region are brought in contact; and a side panel coupled to each of the two surface panels to enclose a volume within the body, the side panel having a first width at a first end adjacent the first end region of the two surface panels and a second width at a second end adjacent the second end region of the two surface panels; nor a first securing member connected to the side panel adjacent the first end region at a first location offset from a tip of the first end region; and a second securing member connected to the side panel adjacent the second end region at a second location offset from a tip of the second end region.
Regardless, Kummerfeld teaches (FIGS. 1, 6, and 15/16) an infant nursing pillow (as illustrated in FIG. 1) with a side panel (as illustrated in FIGS. 15 and 16; clarified in paragraphs 0047 and 0074) coupled to each of the two surface panels (paragraph 0074) to enclose a volume within the body (As illustrated in FIGS. 6 and 15/16), the side panel having a first width at a first end adjacent the first end region of the two surface panels and a second width at a second end adjacent the second end region of the two surface panels a first securing member (180/182; FIG. 6) attached to the side panel (as illustrated in FIG. 15/16) adjacent the first end region (about 122/124; FIG. 6) at a first location (122/124) offset from a tip of the first end region (as illustrated in FIG. 15 and 16); and a second securing member (182/180; FIG. 6) connected to the side panel (conveyed through FIGS. 6, 15, and 16) adjacent the second end region (about 124/122; FIG. 6) at a second location (124/122) offset from a tip of the second end region (as conveyed through FIGS. 15 and 16), and configured to curve into a compact configuration when the first end region and the second end region are brought in contact (as clarified in paragraph 0085: “The ends of strap 186 may be pulled or tugged in order to tighten or adjust belt 126”; where belt is synonymous with the attachments 180/182; paragraph 0085).
It would have been obvious at the time the application was effectively filed to have incorporated a side panel alongside the first and second securing members and the pockets thereof of Kummerfeld (as illustrated in FIG. 15/16; 180/182; FIG. 6/200; FIGS. 15/16) respectively about the sides and into the first and second end regions of Carroll (as illustrated in FIG. 2/Modified FIG. 2a). Where the results would have been predictable as both Carroll and Kummerfeld are concerned with support pillows that can support infants, where Carroll contemplates an embodiment with elastic straps at the ends thereof (paragraph 0018). Where further advantageously, the incorporation of the straps and pockets of Kummerfeld would avail Carroll to be secured around the body of the user as Kummerfeld acknowledges (paragraph 0085: “to pass around the back of the user when in the sitting position”), and side panels would avail a more ergonomic attachment of the straps and pockets perpendicular to a seam of the pillow, strengthening the pillow. It is further understood a tapered width of a side panel incorporated into Carroll would continue to allow “for adjustment in placement between the knees to help in proper back alignment when in a side-lying position” with the “curve and decreasing size on one end of the pillow” as Carroll states (paragraph 0013).
However, Carroll in view of Kummerfeld does not explicitly disclose wherein the first securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the first end region, and wherein the second securing member has a fixed length of between about 8 inches and 36 inches and is offset from a tip of the second end region.
Regardless, Carroll discloses the claimed invention except for wherein the first securing member has a width of between about 1 inch and 5 inches, and wherein the second securing member has a width of between about 1 inch and 5 inches. It would have been obvious matter of design choice to have made wherein the first securing member has a width of between about 1 inch and 5 inches, and wherein the second securing member has a width of between about 1 inch and 5 inches, since such a modification would have involved a mere change in the size or proportion of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”. Where advantageously, a wider tie width would avail a stronger tie overall to combat tensile forces and wear.
Regarding claim 14, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 12, wherein the first securing member and the second securing member each comprise a hook and loop fastener. Where Kummerfeld clarifies in paragraph 0085 “Although described in terms of a buckle 184, it will be appreciated that other attachment mechanisms may be used, including… a hook and loop fastener material”.
Regarding claim 15, Carroll in view of Kummerfeld, Lakov, and itself discloses (Kummerfeld: FIGS. 15 and 16; Carroll: FIGS. 1-3) the compact nursing pillow of claim 12, wherein: the pillow body is at least partially defined by a construction line that is tangent to an edge of the first end region and an edge of the second end region when the pillow body is in an uncompressed state (where notably, a construction line is understood to be an imaginary point of reference, one that can be perceived as a matter of common human observation to span between a tangent edge of the first end region and a tangent edge of the second end region; as illustrated in Modified FIG. 2b); and the first location is offset from the construction line (with deference to Carroll: FIGS. 1-3; as illustrated in Kummerfeld: FIGS. 15 and 16).
Regarding claim 16, Carroll in view of Kummerfeld, Lakov, and itself discloses (Kummerfeld: FIGS. 15 and 16; Carroll: FIGS. 1-3) the compact nursing pillow of claim 12, wherein: the pillow body is at least partially defined by a construction line that is tangent to an edge of the first end region and an edge of the second end region when the pillow body is in an uncompressed state (where notably, a construction line is understood to be an imaginary point of reference, one that can be perceived as a matter of common human observation to span between a tangent edge of the first end region and a tangent edge of the second end region; as illustrated in Modified FIG. 2b) the second location is offset from the construction line (with deference to Carroll: FIGS. 1-3; as illustrated in Kummerfeld: FIGS. 15 and 16).
Regarding claim 17, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 1. 
However, Carroll does not disclose wherein the second securing member couples to the body at a second location offset from the construction line by at least 1 inch.
Regardless, Carroll discloses the claimed invention except for the second securing member being coupled to the body at a second location offset from the construction line by at least 1 inch.  It would have been obvious matter of design choice to have made the second securing member coupled to the body at a second location offset from the construction line by at least 1 inch, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 18, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 1. 
However, Carroll does not disclose wherein the first securing member couples to the body at a first location offset from the construction line by at least 1 inch.
Regardless, Carroll discloses the claimed invention except for the first securing member being coupled to the body at a first location offset from the construction line by at least 1 inch.  It would have been obvious matter of design choice to have made the first securing member coupled to the body at a first location offset from the construction line by at least 1 inch, since such a modification would have involved a mere change in the size or proportion of a component.  A change ii size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Where the results would have been predictable as Kummerfeld contemplates a myriad of dimensions (paragraphs 0082-0083), and Lakov teaches (Col. 4, lines 49-55) “Of course, other sizes could be provided as demand for them arises”, recognizing size as a known design consideration in the art. Where furthermore there is a lack of criticality to applicant’s dimensions in applicant’s specification. Where there is a lack of particularity to the dimensions and goes so far as to state in paragraph 0043: “The compact nursing pillow may be configured to have the following dimensions, it being appreciated that the embodiments described herein are not limited to only such sizes”.
Regarding claim 20, Carroll in view of Kummerfeld, Lakov, and itself discloses (Kummerfeld: FIGS. 15 and 16) the compact nursing pillow of claim 12, wherein the body comprises a storage pocket (Kummerfeld: 200; FIGS. 15 and 16) configured to receive the first and second securing members when not in use (Kummerfeld: as illustrated in FIG. 15 and 16).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Kummerfeld, Lakov, and itself in further view of itself and Tidwell et al. (U.S. Pat. No. 7624461); hereafter “Tidwell”, with Tidwell used as a teaching reference.
Regarding claim 13, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 12, wherein the first securing member and the second securing member each comprise a tie (Kummerfeld: paragraph 0085: “ties”) 
However, Carroll in view of Kummerfeld does not disclose wherein the tie is particularly formed of a four-way stretch material.
Regardless, Carroll in view of Kummerfeld discloses the claimed invention except for the tie being made of a four-way stretch material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the arbitrary material of the straps out of a four way stretch material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Where the results would have been predictable as Kummerfeld and Carroll already disclose straps at the end. Where Tidwell teaches (FIG. 67; Col. 19, lines 36-52) ties that can be produced of nylon (a known four way stretching material). Where further there is a lack of criticality in applicant’s specification and only appears to state that the material is merely formed of a four-way stretch material (paragraph 0007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Kummerfeld, Lakov, and itself in further view of itself and Hardesty (U.S. Pub. No. 20110277210) with Hardesty used as a teaching reference.
Regarding claim 19, Carroll in view of Kummerfeld, Lakov, and itself discloses the compact nursing pillow of claim 12, wherein the body comprises a fabric (Carroll: paragraph 0026: fabric).
However, Carroll does not explicitly disclose wherein the material is particularly jersey knit fabric.
Regardless, Carroll discloses the claimed invention except for the fabric being a jersey knit material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a jersey knit material for the fabric, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable, as Carroll concerns and arbitrary fabric, and Hardesty teaches (paragraph 0056) “A commercially available product suitable to form outermost layer 147 and the identical innermost layer is 90/10 cotton-lycra blend jersey stretch knit fabric” and that jersey knit fabrics are known to the art of infant articles. Where there is a lack of criticality for the claimed material as applicant’s specification only appears to state that a jersey knit fabric is used (paragraphs 0007, 0062, and 0072) and further states “Examples of materials that may be used for fabric ties 204 include cotton fabrics, polyester fabrics, cotton/poly blends, jersey knit, and the like” (paragraph 0062).
Response to Arguments
Applicant’s arguments, see Remarks (pages 9), filed March 21st, 2022, with respect to Drawing, Specification and Claim Objections, alongside 112b Rejections have been fully considered and are persuasive.  The Drawing, Specification and Claim Objections, alongside 112b Rejections of December 21st, 2021 has been withdrawn. However, applicant’s amendments have necessitated new 112a and 112b Rejections as set forth in the pertinent sections above.
Applicant’s arguments, see Remarks (pages 9-11), filed March 21st, 2022, with respect to the rejection(s) of claim(s) 1, 4, 5, 9-12, 14-16, and 20 under 103 in view of Carroll in view of Kummerfeld have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carroll in view of Kummerfeld, itself, and Lakov, with Lakov used as a teaching reference.
Notably applicant alleges (Remarks: page 10) that Kummerfeld possesses securing members at the tips of its ends, not offset. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where notably, Carroll has an asymmetric design, placement of the securing members (180/182/184; FIGS. 15/16) in a similar parallel relationship, would necessitate the securing members being offset from the tips as applicant’s invention necessitates.
Furthermore, the limitation of between 8 and 36 inches is not considered to be a range applicant had adequate possession of for the particular embodiment applicant is claiming (with two ties at least, whereas applicant’s only disclosure concerning ‘8-36 inches’ was to ‘a single belt’ embodiment without the ties.
Furthermore, it is considered that the dimensions of the tethers are not considered critical to applicant’s invention, therefore, it is considered that such dimension would be a simple design consideration with Lakov used as a teaching reference that numerous sizes can be contemplated for various user sizes as they are needed. Applicant does not avail the same logic, and furthermore seems to only indicate that the size is merely a size, but states that other sizes and dimensions are permissible (paragraph 0043).
Similar considerations are put to claim 12 (and dependents thereof ) and likewise similar rationale regarding size of a component (seemingly without criticality) is taken in light of Carroll in view of Kummerfeld possessing a body of arbitrary size and proportion, but Lakov indicating size is a regular design consideration and would be adjusted as demand arises such as for larger or smaller users.
Therefore, Examiner is not presently persuaded that Carroll in view of Kummerfeld, itself and Lakov don’t anticipate the claimed invention, and claims 1-20 stand rejected under 103 in view of Carroll, Kummerfeld, itself and Lakov with Lakov used as a teaching reference (amongst other combinations). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/17/2022